Lewis, Chief Justice
(dissenting):
*18The majority opinion reverses the judgment non obstante veredicto entered by the trial court. It does so by: (1) discovering a jury issue which I am unable to find in this record; and (2) announcing a principle of law for which I know of no authority. I must, therefore, dissent.
The majority finds a jury question in the testimony concerning a long-distance telephone conversation between Monk, reporter for the respondent newspaper, and Williams, the Assistant United States Attorney. What occurred during this conversation is indeed crucial to the outcome of this case, for somehow during the call the plaintiff’s name became identified as one of the Joneses who was pleading guilty to federal charges. Either Williams made a mistake in reciting the names to Monk or Monk made a mistake in taking the names from Williams.
The testimony of Monk is unequivocal. He states that he was given the name “James Jones” (plaintiff) not “Jack Jones” (plaintiff’s uncle) and that he wrote his article accordingly. Monk’s notes, preserved and introduced as evidence, clearly show “James Jones” and not “Jack Jones.”
The critical testimony of Williams should be set out here for examination:
Q. (by the Court): Alright, he’s asking you, sir, if you stated to [Monk] the name of James Jones or what did you say, if you have a recollection?
A. I do not have a specific recollection of what I said.
* * *
Q. Did you, at any time, read the name, James Jones, as having pled guilty to this indictment?
A. I do not know.
Q. You don’t know that, sir, and you read from the record?
A. I presume____
Q. You don’t know right on?
A. That’s right.
* * ❖
Q. If I understand what you told me, you read from the record, public record, is that right, sir, to Mr. Monk?
*19A. I did. There’s no saying that I did not make a mistake in so reading them.
Q. ... I’m not asking you if you made a mistake. So far as you know, you told him what was on the records?
A. So far as I know, I told him what was on the record and that was my intent.
* * *
Q. Could you have made a mistake in your conversation with Mr. Monk?
A. Yes, sir.
Q. Did you make a mistake, sir?
A. I don’t know.
* * *
The witness says he does not know what he said. If he testified truthfully, the jury could only conclude that he did not remember. His actual words would remain a matter of pure speculation. If his testimony was not true, and he was merely feigning forgetfulness, the jury would still have no basis for any finding as to Williams’ actual statement to Monk. Even in the exercise of reasonable conjecture, as the majority would have the jury do, the only reasonable conclusion is that it was Williams not Monk who made the mistake, given his admission that he had confused the Jonese before.
The majority insists, however, that this testimony (which stands utterly alone) requires submission of the case to the jury and sustains a verdict upon the premise that Monk improperly recorded the names. The testimony evidences nothing of the kind; in fact, it is evidence of nothing at all.
Certainly, the testimony of Williams, that he did not remember what he told Monk, would have no probative value in establishing what he did tell Monk. Likewise, it could have no probative value in refuting the statement of Monk as to what Williams did say.
South Carolina adheres to the “scintilla of evidence” rule which requires submission of an issue to a jury whenever there is competent and relevant evidence tending to establish the issue in the mind of a reasonable juror. The rule does not authorize submission of speculative, theoretical or hypothetical views nor does it permit a verdict to stand upon surmise, *20conjecture or speculation. Turner v. American Motorists Ins. Co., 176 S. C. 260, 262-263, 180 S. E. 55; McMillan v. Southern Ry. Co., 196 S. C. 373, 376, 13 S. E. (2d) 915; Young v. Hyman Motors, Inc., 199 S. C. 233, 242-243, 19 S. E. (2d) 109; In re Crawford, 205 S. C. 72, 91-92, 30 S. E. (2nd) 841; Johnson v. Metropolitan Life Ins. Co., 206 S. C. 415, 419-420, 34 S. E. (2d) 757; Bell v. Bank of Abbeville, 211 S. C. 167, 173, 44 S. E. (2d) 328; Marks v. Industrial Life and Health Ins. Co., 212 S. C. 502, 505-506, 48 S. E. (2d) 445; Fagan v. Timmons, 215 S. C. 116, 121, 54 S. E. (2d) 536; Tallon v. Seaboard Coast Line Railroad Co., 270 S. C. 362, 365, 242 S. E. (2d) 418; Bradburn v. Colonial Stores, Inc., 273 S. C. 186, 255 S. E. (2d) 453; Taylor v. Bryant, 274 S. C. 509, 265 S. E. (2d) 514; Bultman v. Barber, S. C., 281 S. C. 2d 791; Whisenant v. James Island Corporation, S. C. 281 S. E. (2d) 794.
Under these prior cases, and others, our Court has deemed evidence relevant and/or competent according to its tendency to establish material issues between the parties. We have even, as these decisions show, permitted circumstantial evidence to outweigh opposing direct evidence, but this is the first case in my experience in which the Court has erected a jury issue upon testimony from which no material inference can be drawn. The precedent here established is a decidedly dangerous one.
Equally disturbing is the apparent adoption by the majority of a principle of law for which I can find no authority. The trial judge concluded that the defendant had no duty of further inquiry after receiving information from a reliable public official in a routine manner and in the conduct of his official duties. Justice Littlejohn had quoted the relevant language of the trial court in his separate dissent herein. To his opinion I would simply add some observations drawn from other jurisdictions. The facts of this case are new to South Carolina, but they have arisen elsewhere with courts uniformly reaching the opposite result from that which our Court announces today.
Official sources are indispensable if the public is to be informed, yet official sources do make mistakes. My search reveals cases where authorities have released startling information to the press resulting in wide-spread publication. *21There have been cases of unexplained misidentification, including release of an innocent person’s photograph as a criminal suspect, and even an instance of false identification given by the suspect himself and passed on through the press to the public. See Karp v. Miami Herald Publishing Co., 359 So. (2d) 580 (Fla. App.); LeBoeuf v. Times Picayune Publishing Corp., 327 So. (2d) 430 (La. App.); Wilson v. Capital City Press, 315 So. (2d) 393 (La. App.); Mathis v. Philadelphia Newspapers, 455 F. Supp. 406; Moloney v. Tribune Publishing Company, 26 Wash. App. 357, 613 P. 2d 1179.
In these decisions courts have paid special attention to the following factors: (1) the official source had direct access to the public record or judicial proceeding; (2) the official source was either directly responsible for the investigation or prosecution or was an authorized representative of those responsible; (3) the defendant publishers had previously relied upon the same official source; (4) the defendant publishers had no reason to question the information supplied by the official source; (5) conditions would not permit the defendant publishers to independently verify the information so supplied. In each of the cases just cited at least two of the five circumstances were present, with the result that the defendant publishers were held to be without fault.
This approach strikes what I consider a proper balance between the need to protect private individuals from publication of injurious falsehoods and the need to guarantee vigorous and uninhibited exercise of First Amendment freedoms. The effect of these cases is to create a qualified privilege protecting publishers of defamatory errors or falsehoods when publication is in reliance upon the mistake of an official source. In South Carolina, such a qualified privilege would constitute an affirmative defense to be raised on the pleadings and proved. Rutledge v. Junior Order of United American Mechanics, 185 S. C. 142, 149-150, 193 S. E. 434; Moore v. New South Express Lines, 184 S. C. 266, 269, 192 S. E. 261; Kirby v. Gulf Refining Co., 173 S. C. 224, 228-229, 175 S. E. 535.
The majority has, however, chosen a different path. It is clear from its decision that the majority will impose liability upon a newspaper reporter or publisher upon a theory of negligence whenever such a defendant relies upon an official *22source who turas out to be mistaken. In the present case the newspaper received information from an Assistant United States Attorney who had access to the public record, who gave every indication he was reading from the public record, who had primary responsibility for the prosecution of the case, and who had earlier supplied reliable information in the matter. Moreover, the testimony shows that the reporter had no reason to doubt the information being supplied nor would it have been practical for him in Myrtle Beach to verify the official records in Florence or Columbia, seventy and one hundred forty-one miles away respectively. I am satisfied that this publication, though unfortunately false, and possibly injurious to the appellant, should be accorded a qualified privilege and not made a basis for liability.
In keeping with my view that this should be an occasion of privilege, I have reviewed the record with an eye to our rule that a qualified privilege may be lost when actual malice is shown. Jones v. Garner, 250 S. C. .479, 487, 158 S. E. (2d) 909; Davis v. Niederhof, 246 S. C. 192, 199-200, 143 S. E. (2d) 367; Rogers v. Florence Printing Company, 233 S. C. 567,106 S. E. (2d) 258; Bell v. Bank of Abbeville, 208 S. C. 490, 495, 38. S. E. (2d) 641. In South Carolina, actual malice can include a departure by reporters and publishers from “responsible standards of investigation” and the reliance upon “an admittedly unreliable source, without further verification.” Stevens v. The Sun Publishing Company, 270 S. C. 65, 72, 240 S. E. (2d) 812, I am at a loss to find any competent evidence of any specific malice on the part of respondent toward the appellant. Likewise, as indicated above, I find no evidentiary basis in this record for holding that the respondent departed from responsible standards of investigation or relied upon a dubious source.
On the basis of the foregoing, I conclude that the trial judge correctly entered judgement n. o. v. for the respondent, and I would accordingly affirm.
Littlejohn, J., concurs.